DETAILED ACTION
	Claims 18-37 are currently pending.  Claims 18-25 and 27-32 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 03/24/2022 is acknowledged.
Claims 33-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/24/2022.
Applicant’s election of fish oil, silver compound and silver compound in the reply filed on 03/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/24/2022.
Priority
	The instant application is a division of 14/281,682, filed 05/19/2014 which is a continuation of 12/539,282, filed 08/11/2009.
Information Disclosure Statement
No Information Disclosure Statement has been filed in the instant application. Applicants are reminded of their duty to disclose all information known to them to be material to patentability as defined in 37 C.F.R. 1.56.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 27: Claim 27 contains the abbreviation of FTIR without previously defining the term, therefore leading to unclear metes and bounds.
	Claim 28: Claim 28 is directed to a silver release profile in ug/cm2 as shown in Figure 10.  Where possible, claims are to be complete in themselves.  Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where this is not practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table in the claim.  Incorporation by reference is a necessity doctrine, not for applicant’s convenience” Ex parte Fressola, 27 USPQ2d 1608.  In the instant case the release profile can be captured by words and thus does not rise to the level of exceptional circumstances requiring reference to the instant figures.  Thus the metes and bounds of the instant claim are unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 18-25 and 27-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0202149 in view of US 2007/0003603.
	Regarding claim 18, the limitation of a fatty-acid derived biomaterial incorporated with an active agent wherein the biomaterial is derived from a formulation comprising an oil comprising plurality of fatty acid chains; pre-cure of the oil, wherein the plurality of the fatty acid chains are at least partially cross-linked together is met by the ‘149 publication teaching a coating for medical devices (abstract) with the desired drug delivery coating that can release and delivery a therapeutic agent in a sustained and controllable fashion [0009].  The drug release is tailed by controlling the degree of cross-linking in the gel [0011].  The bioabsorbable crosslinked gel contains fatty acids, many of which originate as triglycerides [0012].  At least one of the cross-linked gel layers contains one or more therapeutic agents [0014].  The oil may be fish oil ([0062]-[0063]).  The therapeutic agent may be different drugs which are beneficial for use in drug release coatings [0086]. Crosslinking is taught to be through auto-oxidation ([0106], [0111]).  The amount of crosslinking may be modulated by adjusting the curing temperature, duration and amount of antioxidant [0117].  The drug may be loaded into cured coating layer [0119].  The method making include curing an oil containing starting material to form a second material, combining the therapeutic agent with an oil containing starting material to form a third material; combining the third material with the second material to form a fourth material and selected a second curing condition [00127].  Thus the ‘149 publication teaches the final composition including a biomaterial incorporated with active agent and further teaches curing an oil and combining said pre-cured oil with an active agent and additional oil which is further cured through method such as oxidation.  MPEP 2113 - “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Regarding claim 22, the limitation of wherein the fatty acid chains are omega-2 fatty acids and the oil is fish oil is met by the ‘149 publication teaching fish oil which includes but is not limited to omega-e fatty acid fish oil fatty acid [0063].
	Regarding claims 23-24, the limitation of wherein the fish oil and pre-cure fish oil of the formulation are in a ratio of approximately 50:50 with each other is met by the ‘149 publication teaching forming a cured oil, adding to said cured oil a mixture of active agent and oil [0127].  The ‘149 publication additionally teaches the curing to affect the drug release rate [0011], thus indicating the amount of crosslinking is an optimizable parameter to affect the release rate of the active agent.  It is further noted that the amount of oil and pre-cured oil are product by process limitations, as the claimed are directed to the final product, the biomaterial.  Thus, If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  The ‘149 publication teaches the final crosslinked gel containing an active agent thus meeting the instant claims absent factual evidence to the contrary.
	Regarding claims 25 and 31, the limitation of further comprising an additional antimicrobial compound is met by the ‘149 publication teaching multiple layer [0014] wherein the active agent may be silver (Table 1), thus teaching multiple antimicrobial agents present in the biomaterial in different layers.  
	Regarding the limitation of wherein the biomaterial is a solid or a gel is met by the ‘149 publication teaching a gel coating [0011].
	Regarding claims 30 and 32, the limitation of wherein the biomaterial is disposed a medical device, wherein the device is a stent is met by the ‘149 publication teaching coating on a medical device [0014] wherein such device is a stent [0070].

	The ‘149 publication does not specifically teach incorporated with reduced silver, or a silver solution, wherein the biomaterial results from oxidizing the formulation so that reduced silver metal forms within the biomaterial (claim 18, 25).
	The ‘149 publication does not specifically teach silver solution comprising silver nitrate or silver acetate (claim 19) in an aqueous solution (claim 20) which forms nanoparticles of silver metal (claim 21).
The ‘603 publication teaches antimicrobial silver compositions comprising a silver compound that may include silver salts formed from silver ions and fatty acids (Abstract) and wherein the silver compound is reduced to silver nanoparticles (para [0017], [0098], and [0149]) and wherein the load of silver salts are sufficient to inhibit bacterial growth during implantation (para [0169], [0173]-[0175], [0185]-[0187], [0213], [0214], [0222], [0234], and [0236]).
The ‘603 publication teaches the composition wherein the composition may be in the form of, inter alia, gels (either water or oil based) (para [0012]).
The ‘603 publication teaches the composition wherein the composition is made from silver nitrate or silver acetate aqueous solutions (para [0134]).
The ‘603 publication teaches immersing (i.e., soaking) the composition in materials for drug release (para [0011], [0017], [0144], [0147], and [0150]).
The ‘603 publication teaches that the silver fatty acid salts are suspended uniformly in the material (para [0047], [0059], and [0143]).
The ‘603 publication teaches that the addition of silver nanoparticles is advantageous because it imparts antimicrobial properties and can be incorporated into compositions or applied directly to surfaces regardless of the shape and contours of the medical device (para [0008]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the coating material composition of the ‘149 publication by substituting the therapeutic agent with the aqueous silver acetate or silver nitrate solutions such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication by soaking the silver (i.e., a soaked pattern) as taught by the ‘603 publication because the ‘149 publication teaches that silver may be used as the therapeutic agent and the ‘603 publication teaches that specifically using silver nanoparticles is advantageous because it imparts antimicrobial properties and can be incorporated into compositions or applied directly to surfaces regardless of the shape and contours of the medical device and that uniform suspension in the material may be achieved by soaking a material (i.e., constituting a diffusion gradient of particles).

	
Regarding claims 27-28, the limitation of wherein FTIR analysis of the biomaterial does not possess a peak corresponding to the presence of fatty acid salts and the silver release profile is met by the material of the prior art and the claims appear to be the same (i.e., comprising the same silver and cured fish oil), the material formed would necessarily be characterized by lacking an FTRI peak at about 1512 cm-1  and the silver release absent factual evidence to the contrary.   “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   Further regarding the silver release the ‘149 publication teaches the active agent release to be an optimizable parameter by multiple methods including the oil selected and degree of crosslinking of the gel [0011].
As to claim 31, it would have further been prima facie obvious to one of ordinary skill in the art at the time the invention was made to further modify the coating material composition of the combination of the ‘149 publication and the ‘603 publication by having an additional antimicrobial compound (e.g., silver) applied to the outer surface of the coating or film as taught by the ‘149 publication because the ‘149 publication teaches that having an outer surface of the coating (i.e., a “topcoat overlayer”) with one or more additional therapeutic agents is useful for altering the release characteristics of the coating material composition and it is prima facie obvious to combine one antimicrobial with another, both useful actives in coating material compositions with a reasonable expectation of success.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-22 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,016,465 in view of US 2007/0003603 and US 20070202149. The instant claims and the ‘465 patent are directed to a gel formed of crosslinked oil compositions containing fatty acids wherein the oil is fish oil wherein the gel is used to release an active agent.  The instant claims differ from the ‘465 patent as the instant claims require a reduced silver.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the coating material composition recited in the claims of 10,016,465 by substituting the therapeutic agent with the aqueous silver acetate or silver nitrate solutions such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication by soaking the silver as taught by the ‘603 publication because the ‘149 publication teaches that silver may be used as the therapeutic agent and the ‘603 publication teach that specifically using silver nanoparticles is advantageous because it imparts antimicrobial properties and can be incorporated into compositions or applied directly to surfaces regardless of the shape and contours of the medical device and that uniform suspension in the material may be achieved by soaking a material (i.e., constituting a diffusion gradient of particles).

Claims 18-22 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,801,913 in view of US 2007/0003603 and US 20070202149. The instant claims and the ‘913 patent are directed to a gel formed of crosslinked oil compositions containing fatty acids wherein the oil is fish oil wherein the gel is used to release an active agent.  The instant claims differ from the ‘913 patent as the instant claims require a reduced silver.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the coating material composition recited in the claims of 9,801,913 by substituting the therapeutic agent with the aqueous silver acetate or silver nitrate solutions such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication by soaking the silver (i.e., a soaked pattern) as taught by the ‘603 publication because the ‘149 publication teaches that silver may be used as the therapeutic agent and the ‘603 publication teach that specifically using silver nanoparticles is advantageous because it imparts antimicrobial properties and can be incorporated into compositions or applied directly to surfaces regardless of the shape and contours of the medical device and that uniform suspension in the material may be achieved by soaking a material (i.e., constituting a diffusion gradient of particles).

Claims 18-22 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,962,023 in view of US 2007/0003603 and US 20070202149. The instant claims and the ‘023 patent are directed to a gel formed of crosslinked oil compositions containing fatty acids wherein the oil is fish oil wherein the gel is used to release an active agent.  The instant claims differ from the ‘023 patent as the instant claims require a reduced silver.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the coating material composition recited in the claims of 8,962,023 by substituting the therapeutic agent with the aqueous silver acetate or silver nitrate solutions such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication by soaking the silver (i.e., a soaked pattern) as taught by the ‘603 publication because the ‘149 publication teaches that silver may be used as the therapeutic agent and the ‘603 publication teach that specifically using silver nanoparticles is advantageous because it imparts antimicrobial properties and can be incorporated into compositions or applied directly to surfaces regardless of the shape and contours of the medical device and that uniform suspension in the material may be achieved by soaking a material (i.e., constituting a diffusion gradient of particles).

Claims 18-22 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,858,978 in view of US 2007/0003603 and US 20070202149. The instant claims and the ‘978 patent are directed to a gel formed of crosslinked oil compositions containing fatty acids wherein the oil is fish oil wherein the gel is used to release an active agent.  The instant claims differ from the ‘978 patent as the instant claims require a reduced silver.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the coating material composition recited in the claims of 8,858,978 by substituting the therapeutic agent with the aqueous silver acetate or silver nitrate solutions such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication by soaking the silver (i.e., a soaked pattern) as taught by the ‘603 publication because the ‘149 publication teaches that silver may be used as the therapeutic agent and the ‘603 publication teach that specifically using silver nanoparticles is advantageous because it imparts antimicrobial properties and can be incorporated into compositions or applied directly to surfaces regardless of the shape and contours of the medical device and that uniform suspension in the material may be achieved by soaking a material (i.e., constituting a diffusion gradient of particles).
Claims 18-22 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,795,703 in view of US 2007/0003603 and US 20070202149. The instant claims and the ‘703 patent are directed to a gel formed of crosslinked oil compositions containing fatty acids wherein the oil is fish oil wherein the gel is used to release an active agent.  The instant claims differ from the ‘703 patent as the instant claims require a reduced silver.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the coating material composition recited in the claims of 8,795,703 by substituting the therapeutic agent with the aqueous silver acetate or silver nitrate solutions such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication by soaking the silver (i.e., a soaked pattern) as taught by the ‘603 publication because the ‘149 publication teaches that silver may be used as the therapeutic agent and the ‘603 publication teach that specifically using silver nanoparticles is advantageous because it imparts antimicrobial properties and can be incorporated into compositions or applied directly to surfaces regardless of the shape and contours of the medical device and that uniform suspension in the material may be achieved by soaking a material (i.e., constituting a diffusion gradient of particles).
Claims 18-22 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,682,175 in view of US 2007/0003603 and US 20070202149. The instant claims and the ‘175 patent are directed to a gel formed of crosslinked oil compositions containing fatty acids wherein the oil is fish oil wherein the gel is used to release an active agent.  The instant claims differ from the ‘175 patent as the instant claims require a reduced silver.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the coating material composition recited in the claims of 8,962,023 by substituting the therapeutic agent with the aqueous silver acetate or silver nitrate solutions such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication by soaking the silver (i.e., a soaked pattern) as taught by the ‘603 publication because the ‘149 publication teaches that silver may be used as the therapeutic agent and the ‘603 publication teach that specifically using silver nanoparticles is advantageous because it imparts antimicrobial properties and can be incorporated into compositions or applied directly to surfaces regardless of the shape and contours of the medical device and that uniform suspension in the material may be achieved by soaking a material (i.e., constituting a diffusion gradient of particles).
Claims 18-22 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,722,077 in view of US 2007/0003603 and US 20070202149. The instant claims and the ‘077 patent are directed to a gel formed of crosslinked oil compositions containing fatty acids wherein the oil is fish oil wherein the gel is used to release an active agent.  The instant claims differ from the ‘077 patent as the instant claims require a reduced silver.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the coating material composition recited in the claims of 8,722,077 by substituting the therapeutic agent with the aqueous silver acetate or silver nitrate solutions such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication by soaking the silver (i.e., a soaked pattern) as taught by the ‘603 publication because the ‘149 publication teaches that silver may be used as the therapeutic agent and the ‘603 publication teach that specifically using silver nanoparticles is advantageous because it imparts antimicrobial properties and can be incorporated into compositions or applied directly to surfaces regardless of the shape and contours of the medical device and that uniform suspension in the material may be achieved by soaking a material (i.e., constituting a diffusion gradient of particles).
Claims 18-22 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,263,102 in view of US 2007/0003603 and US 20070202149. The instant claims and the ‘102 patent are directed to a gel formed of crosslinked oil compositions containing fatty acids wherein the oil is fish oil wherein the gel is used to release an active agent.  The instant claims differ from the ‘102 patent as the instant claims require a reduced silver.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the coating material composition recited in the claims of 8,263,102 by substituting the therapeutic agent with the aqueous silver acetate or silver nitrate solutions such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication by soaking the silver (i.e., a soaked pattern) as taught by the ‘603 publication because the ‘149 publication teaches that silver may be used as the therapeutic agent and the ‘603 publication teach that specifically using silver nanoparticles is advantageous because it imparts antimicrobial properties and can be incorporated into compositions or applied directly to surfaces regardless of the shape and contours of the medical device and that uniform suspension in the material may be achieved by soaking a material (i.e., constituting a diffusion gradient of particles).
Claims 18-22 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9,220,820 in view of US 2007/0003603 and US 20070202149. The instant claims and the ‘820 patent are directed to a gel formed of crosslinked oil compositions containing fatty acids wherein the oil is fish oil wherein the gel is used to release an active agent.  The instant claims differ from the ‘820 patent as the instant claims require a reduced silver.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the coating material composition recited in the claims of 9,220,820 by substituting the therapeutic agent with the aqueous silver acetate or silver nitrate solutions such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication by soaking the silver (i.e., a soaked pattern) as taught by the ‘603 publication because the ‘149 publication teaches that silver may be used as the therapeutic agent and the ‘603 publication teach that specifically using silver nanoparticles is advantageous because it imparts antimicrobial properties and can be incorporated into compositions or applied directly to surfaces regardless of the shape and contours of the medical device and that uniform suspension in the material may be achieved by soaking a material (i.e., constituting a diffusion gradient of particles).
Claims 18-25 and 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. 10,864,304. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘304 patent are directed to a material comprising a plurality of fatty acid chains in the form of fish oil and silver material wherein the silver is added to precured oil in the form of an aqueous solution to form a crosslinking material to be applied to a medical device.
Conclusion
No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613